DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
Claims 1-5 and 7-22 are currently pending. 
Claim Objections
Claims 1, 3, 5, 7, 12 and 16 are objected to because of the following informalities:   
In claim 1, a space needs be added between “ p and are”.  
In claim 3, a space needs be added between “ R000 and independently”.  
In claim 5, a space needs be added between “ R000 and independently”. 
 In claim 7, the terms “ the at least one”  should be inserted before the “di- or multireactive…”
 In claim 12, there is an extra space between a and substrate. 
In claim 16, the term “the” should be added before “at least one di-…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites substituents “L” and “X0”; however, these substituents are not defined in the claims and/or instant disclosure. The claim as written is indefinite and unclear. Appropriate correction is required. 
Claim 5 recites a substituent “L”; however, the substituent is not defined in the claims and/or instant disclosure. The claim as written is indefinite and unclear. Appropriate correction is required. 
Claims 2-5 and 7-22 depend on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy et al. (US 2017/0335192 A1) in view of  Inokuchi et al. (WO 2012/133880 A1; see attached English machine translation).
Regarding claims 1-3, 10,  16 and 18-19, Mulcahy et al. disclose a process for the preparation of a polymerisable LC material as well as  polymerisable LC material ( abstract, claims and examples) comprising at least one di- or multi-reactive mesogenic compound is of formula  DRM 
    PNG
    media_image1.png
    24
    261
    media_image1.png
    Greyscale
[0207- 0222] and DRM1 to DRM6: 
    PNG
    media_image2.png
    362
    606
    media_image2.png
    Greyscale
 [0224-0234] meeting the limitation of DRM and DRMa4, DRMa5, DRMa6, DRMb, DRMc and  DRMd as instantly claimed; and one or more compounds of formula ND: 
    PNG
    media_image3.png
    82
    263
    media_image3.png
    Greyscale
[0252-0286] meeting the limitation of formula ND as instantly claimed. 
Further regards to claims 1, 10 and 22, Mulcahy et al. fails to explicitly disclose the polymerizable LC material comprising one or more compounds of formula TRI as instantly claimed. The present invention teach the one or more compounds of formula TRI  increase UV stability ( page 4, lines 27-30 of the Specification).  It is noted that Mulcahy et al. teach the polymerizable LC material may include a stabilizer [0383]. Nonetheless, the examiner has added Inokuchi et al. to teach it is well-known to add ultraviolet absorber (stabilizer) represented by compound represented by formula 1: 
    PNG
    media_image4.png
    273
    375
    media_image4.png
    Greyscale
to a liquid crystal composition (film) used in a polarizer (abstract, claims and examples) in view of aiding in polarizing and absorption properties. The compound represented by formula I as taught by Inokuchi et al. corresponds to the instant claims’ current formula TRI-3. The compound in paragraph [0084]: 
    PNG
    media_image5.png
    280
    455
    media_image5.png
    Greyscale
 as taught by Inokuchi et al. meets the limitation of compound No. 1  as recited in claim 22. Mulcahy et al. and Inokuchi et al. are analogous art in the polymerizable liquid crystal field. Therefore, one of ordinary skill in the field would be motivated to include compound represented by formula I as taught by Inokuchi to the polymerizable LC material (composition) of Mulcahy et al. in view of aiding in absorption, polarity and UV stability. 
Regarding claims 4, 5 and 17, Mulcahy et al. teach the polymerizable LC material comprising at least one monoreactive mesogenic compounds of formula MRM 
    PNG
    media_image6.png
    15
    308
    media_image6.png
    Greyscale
[0231-0234] and compounds MRM1 to MRM24 [0236-0241] meeting the limitation of formulas MRM and MRM1 to MRM27 as instantly claimed. 
Regarding claim 7, Mulcahy et al. teach the proportion of di- or multi-reactive polymerizable mesogenic compounds is 5 to 99% by weight [0243].
Regarding claim 8, Mulcahy et al. teach the polymerizable LC material comprising at least one monoreactive polymerizable mesogenic compounds [0231-0234], and wherein  proportion of monoreactive polymerizable mesogenic compounds is 5 to 80% by weight [0243].
	Regarding claim 9, Mulcahy et al. teach the polymerisable LC material further comprises additives selected from stabilizers [0387], surfactants [0382], adhesion promoters [0381] chain -transfer agents [0386], one or more lubricants and flow auxiliaries [0388] and/or diluents [0389]. 
	Regarding claim 11, Mulcahy et al. teach a process for the preparation of a polymer film comprising providing a layer of the polymerisable LC material onto a substrate and photopolymerizing the polymerisable LC material ( claim 13) 
	Regarding claims 12, 13, 20 and 21, Mulcahy et al. teach a polymer film ( claim 14) obtained from the polymerisable LC material  , which the polymer film has a negative optical dispersion [0085-0091].
Examiner notes claim 12 recites product by process language, “obtained from the polymerizable LC material according to claim 1 by a process." The process steps is not a positive recitation in claim 12.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Examiner suggests amending  claims 12 and 21 by amended to recite “ comprising or including” instead of “ obtained from”. 
Regarding claims 14 and 15, Mulcahy et al. teach a method  ( examples) as well as optical component or device comprising providing the polymerisable LC material or a polymer film obtained therefrom in an optical component or device ( claims 16-19).
Examiner notes the instant claims contain optional limitations, which are not given patentable weight. The claim language is not required in the product and/or process of the instant claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21  have been considered but are moot because the new ground of rejection does not rely on some of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 22-23, filed 09/16/2022,  with respect to the rejection(s) of claim(s) 1-5 and 7-21 under35 U.S.C. 103(a) as being unpatentable over Mulcahy et al. (US 2017/0335192 A1) in view of Takahashi et al. (US 2019/0264106 A1)  or Coates et al. (US 6,217,955 B1) in view of Mulcahy et al. (US 2017/0335192 A1) have been fully considered and are persuasive, because claims have been amended  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mulcahy et al. (US 2017/0335192 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722